DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending as amended on 4/10/2020. 

Election/Restrictions
Applicant’s election of Group I, claims 1-7 and 15-20 in the reply filed on 8/31/2022 is acknowledged. Because applicant did not point out errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al (KR 20140118386; included machine translation and original document provided by Applicant are both cited herein).
As to claims 1, 5 and 6, Ju discloses a polyimide resin comprising repeating units derived from dianhydrides and diamines [0011]. 
Ju discloses that the dianhydrides preferably include 6FDA (a fluorine containing dianhydride, and the species recited in instant claims 6 and 15) and CBDA (an alicyclic dianhydride, recited in instant claims 5 and 15) [0015]. Ju further names BPDA (i.e., biphenyltetracarboxylic dianhydride) as a suitable dianhydride monomer [0014], and exemplifies a polyimide resin formed from 6FDA, CBDA and BPDA (see original document, Table 1, example 5). 
(Ju fails to specify the isomer of BPDA, and therefore fails to explicitly name the 3,3’,4,4’-BPDA isomer. However, the person having ordinary skill in the art would have reasonably interpreted a disclosure of BPDA without a specified isomer as referring to the symmetric 3,3,’4,4’-BPDA isomer. Alternatively, given the limited number of possible isomers of BPDA – three – it would have been obvious to the person having ordinary skill in the art to have utilized any isomer of BPDA as the BPDA of Ju, including 3,3’,4,4’-BPDA.)
Ju teaches that the diamines include TFDB (a fluoroalkyl-substituted benzidine) [0011-12]. Ju names 33DDS (3,3’-diaminodiphenyl sulfone) as a further diamine monomer that can be used [0013]. 
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). Given the limited number of suitable other diamine monomers named by Ju, it would have been obvious to the person having ordinary skill in the art to have prepared a polyimide resin from diamines including TFDB and dianhydrides including CBDA, 6FDA and BPDA, as disclosed and exemplified by Ju, by further including any other suitable diamine monomer named by Ju, with a reasonable expectation of successfully producing a polyimide resin suitable for providing a colorless, transparent polyimide film, as disclosed by Ju. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide resin from TFDB and TCHD as diamines, and from CBDA, 6FDA and BPDA as dianhydrides, by further including 33DDS as a diamine, thereby arriving at a polyimide resin as presently recited.
As to claim 2, as discussed above, Ju exemplifies (table 1, example 5) a polyimide resin wherein the dianhydrides include the preferred combination of 6FDA and CBDA, along with BPDA as a third dianhydride. Ju teaches that the dianhydride monomers preferably comprise 60-90 mol% 6FDA and CBDA in terms of coefficient of thermal expansion and birefringence, and that 1-5 moles of 6FDA are utilized with respect to 1 mol of CBDA [0036-37]. 
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide resin from Ju’s preferred combination of dianhydrides 6FDA and CBDA, and from BPDA as a further dianhydride, as disclosed by Ju, by utilizing 6FDA and CBDA in any content within Ju’s disclosed range of 60-90 mol% of total dianhydrides (including e.g., the content exemplified in example 5, i.e., 80 mol%) and by utilizing any 6FDA:CBDA ratio within Ju’s disclosed range 1:1 to 5:1, including 6FDA:BPDA ratios of e.g., 40:40 or 50:30. Polyimides comprising 6FDA/CBDA/BPDA in a ratio of 40/40/20 or 50/30/20, as suggested by Ju, have contents of dianhydrides within the ranges recited in instant claim 2. 
[For 40/40/20, CBDA and BPDA are included in a content of 60 mol% and 6FDA at a content of 40 mol%, based on total dianhydrides; BPDA is included at a content of 33 mol% with respect to a total amount of CBDA and BPDA. For 50/30/20, CBDA and BPDA are included in a content of 50 mol% and 6FDA at a content of 50 mol%, based on total dianhydrides; BPDA is included at a content of 40 mol% with respect to a total amount of CBDA and BPDA.]
As to claim 3, Ju exemplifies (table 1, example 5) a polyimide resin wherein the dianhydrides include 20 mol% BPDA with respect to a total amount of dianhydrides. 
As to claim 4, Ju discloses utilizing 1,4-diaminocyclohexane (TCHD) and bistrifluoromethylbenzidine (TFDB) together as diamines in order to achieve low birefringence, optical property and improved coefficient of thermal expansion [0030]. Ju teaches utilizing 10-40 mol% TCHD [0031] and 60-90 mol% TFDB [0032], and teaches that further diamines can be utilized in addition to TCHD and TFDB, including 3DDS [0033]. The range of TFDB disclosed by Ju falls within the presently claimed range of 10-90 mol%. 
As to the presently recited range of 3DDS, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from TCHD and TFDB as required diamine monomers, and from 3DDS as the additional diamine, as disclosed by Ju, utilizing any appropriate amounts of TCHD and TFDB within Ju’s disclosed ranges, including, e.g., TCHD in an amount of 10 mol% and TFDB in amounts such as 60 mol%, 70 mol% or 80 mol%, and by further including 3DDS in a remaining amount to provide a total of 100 mol% diamines. With respect to a total amount of diamines, polyimides from TCHD, TFDB and 3DDS having ratios of TCHD/TFDB/3DDS of 10/60/30, or 10/70/20, or 10/80/10, as suggested by Ju, include 3DDS an amount within a range of 10-30 mol%, which falls within the presently claimed range of 10-90 mol%. 

Claim(s) 1-7 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al (KR 20140118386; included machine translation and original document provided by Applicant are both cited herein) in view of Park et al (KR 20090051884; included machine translation cited herein).
As to claims 1, 5 and 6, Ju discloses a polyimide resin comprising repeating units derived from dianhydrides and diamines [0011]. 
Ju discloses that the dianhydrides preferably include 6FDA (a fluorine containing dianhydride, and the species recited in instant claims 6 and 15) and CBDA (an alicyclic dianhydride, recited in instant claims 5 and 15) [0015]. Ju further names BPDA (i.e., biphenyltetracarboxylic dianhydride) as a suitable dianhydride monomer [0014], and exemplifies a polyimide resin formed from 6FDA, CBDA and BPDA (see original document, Table 1, example 5). 
Ju teaches that the diamines include TCHD and TFDB (a fluoroalkyl-substituted benzidine) [0011-12]. Ju names 3DDS (corresponding to the presently recited 3,3’-diaminodiphenyl sulfone) as an additional diamine monomer that can be used [0013]. 
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). Given the limited number of suitable additional diamine monomers named by Ju, it would have been obvious to the person having ordinary skill in the art to have prepared a polyimide resin from diamines including TCHD and TFDB and dianhydrides including CBDA, 6FDA and BPDA, as disclosed and exemplified by Ju, by further including any other suitable diamine monomer named by Ju, with a reasonable expectation of successfully producing a polyimide resin suitable for providing a colorless, transparent polyimide film, as disclosed by Ju. 
Additionally, like Ju, Park discloses a polyimide resin and film which is colorless and transparent, and has excellent thermal stability properties (abstract). Like Ju, Park teaches that the polyimide is formed from dianhydrides including 6FDA and BPDA, and from a fluorine-containing diamine (p 3, top), and exemplifies polyimides formed from 6FDA, BPDA, TFDB and 3DDS (table 1, examples 4-7). Park’s examples 4-7 (table 1) show that, as the amount of 3DDS relative to TFDB increases, the glass transition temperature increases and the dielectric constant at 1 GHz decreases (favorable changes), while the coefficient of thermal expansion (CTE) increases and transmittance slightly decreases (unfavorable changes). 
Given Park’s exemplified polyimides and disclosure of the properties thereof, the person having ordinary skill in the art would have reasonably predicted how substituting a portion of TFDB with 3DDS affects the properties of a polyimide. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide resin from CBDA, 6FDA and BPDA as dianhydrides, and from TFDB, TCHD and an additional diamine, as disclosed by Ju, by selecting 3DDS as the additional diamine named by Ju, in order to tailor the thermal and optical properties of the polyimide.
Ju fails to specify the isomer of BPDA, and therefore fails to explicitly name the 3,3’,4,4’-BPDA isomer as the BPDA monomer. 
As discussed above, Park discloses a polyimide resin and film which is colorless and transparent, and has excellent thermal stability properties (abstract). Like Ju, Park teaches that the polyimide is formed from dianhydrides including 6FDA and BPDA, and from a fluorine-containing diamine (p 3, top), and exemplifies polyimides formed from 6FDA, BPDA, TFDB and 3DDS (table 1, examples 4-7). Park specifies utilizing the 3,3’,4,4’-BPDA isomer as the BPDA monomer (p 4, top). Considering Park, the person having ordinary skill in the art would have recognized that the 3,3’,4,4’-BPDA isomer is appropriate for preparation of polyimide resins from BPDA when high transparency/optical properties as well as excellent thermal stability are desired. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide resin from TFDB, TCHD and 3DDS as diamines, and from CBDA, 6FDA and BPDA as dianhydrides, as suggested by modified Ju, by utilizing the 3,3’,4,4’-BPDA isomer as the BPDA (as taught in Park), in order to obtain the desired thermal and optical properties sought by Ju.
As to claim 2, modified Ju suggests a resin according to claim 1. As discussed above, Ju exemplifies (table 1, example 5) a polyimide resin wherein the dianhydrides include the preferred combination of 6FDA and CBDA, along with BPDA as a third dianhydride. Ju teaches that the dianhydride monomers preferably comprise 60-90 mol% 6FDA and CBDA in terms of coefficient of thermal expansion and birefringence, and that 1-5 moles of 6FDA are utilized with respect to 1 mol of CBDA [0036-37]. 
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide resin from Ju’s preferred combination of dianhydrides 6FDA and CBDA, and from BPDA as a further dianhydride, as disclosed by Ju, by utilizing 6FDA and CBDA in any content within Ju’s disclosed range of 60-90 mol% of total dianhydrides (including e.g., the content exemplified in example 5, i.e., 80 mol%) and by utilizing any 6FDA:CBDA ratio within Ju’s disclosed range 1:1 to 5:1, including 6FDA:BPDA ratios of e.g., 40:40 or 50:30. Polyimides comprising 6FDA/CBDA/BPDA in a ratio of 40/40/20 or 50/30/20, as suggested by Ju, have contents of dianhydrides within the ranges recited in instant claim 2. 
[For 40/40/20, CBDA and BPDA are included in a content of 60 mol% and 6FDA at a content of 40 mol%, based on total dianhydrides; BPDA is included at a content of 33 mol% with respect to a total amount of CBDA and BPDA. For 50/30/20, CBDA and BPDA are included in a content of 50 mol% and 6FDA at a content of 50 mol%, based on total dianhydrides; BPDA is included at a content of 40 mol% with respect to a total amount of CBDA and BPDA.]
As to claim 3, modified Ju suggests a resin according to claim 1, as set forth above. Ju exemplifies (table 1, example 5) a polyimide resin wherein the dianhydrides include 20 mol% BPDA with respect to a total amount of dianhydrides. 
As to claim 4, modified Ju suggests a resin according to claim 1, as set forth above. Ju discloses utilizing 1,4-diaminocyclohexane (TCHD) and bistrifluoromethylbenzidine (TFDB) together as diamines in order to achieve low birefringence, optical property and improved coefficient of thermal expansion [0030]. Ju teaches utilizing 10-40 mol% TCHD [0031] and 60-90 mol% TFDB [0032], and teaches that further diamines can be utilized in addition to TCHD and TFDB, including 3DDS [0033]. The range of TFDB disclosed by Ju falls within the presently claimed range of 10-90 mol%. 
As to the presently recited range of 3DDS, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from TCHD and TFDB as required diamine monomers, and from 3DDS as the additional diamine, as disclosed by Ju, utilizing any appropriate amounts of TCHD and TFDB within Ju’s disclosed ranges, including, e.g., TCHD in an amount of 10 mol% and TFDB in amounts such as 60 mol%, 70 mol% or 80 mol%, and by further including 3DDS in a remaining amount to provide a total of 100 mol% diamines. With respect to a total amount of diamines, polyimides from TCHD, TFDB and 3DDS having ratios of TCHD/TFDB/3DDS of 10/60/30, or 10/70/20, or 10/80/10, as suggested by modified Ju, include 3DDS an amount within a range of 10-30 mol%, which falls within the presently claimed range of 10-90 mol%. 
As to claims 7 and 15-20, modified Ju suggests a polyimide resin according to claims 1-6, as set forth above. Ju fails to specify the isomer of TFDB, and therefore fails to explicitly name the 2,2’-TFDB isomer as the TFDB monomer. 
As discussed above, Park discloses a polyimide resin and film which is colorless and transparent, and has excellent thermal stability properties (abstract). Like Ju, Park teaches that the polyimide is formed from dianhydrides including 6FDA and BPDA, and from a fluorine-containing diamine (p 3, top), and exemplifies polyimides formed from 6FDA, BPDA, TFDB and 3DDS (table 1, examples 4-7). Park discloses utilizing the 2,2’-TFDB isomer as the TFDB monomer (p 4, middle; see also all inventive examples in Table 1). Considering Park, the person having ordinary skill in the art would have recognized that the 2,2’-TFDB isomer is appropriate for preparation of polyimide resins from TFDB when high transparency/optical properties as well as excellent thermal stability are desired. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide resin from TFDB, TCHD and 3DDS as diamines, and from CBDA, 6FDA and BPDA as dianhydrides, as suggested by modified Ju, by utilizing the 2,2’-TFDB isomer as the TFDB (as taught in Park), in order to obtain the desired thermal and optical properties sought by Ju.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A copy of the CAS record for Ju (KR 2014118386), which was added to the database in 2014 as evidenced by the accession number, has been provided. As evidenced by the CAS record (specifically, the substance designated with CAS registry number 1630864-32-2), the CAS scientists considered the generic disclosures of BPDA and TFDB in Ju to refer to 3,3’,4,4’-BPDA and 2,2’-TFDB isomers, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766